Title: To John Adams from William Tudor, 22 September 1774
From: Tudor, William
To: Adams, John


     
      Dr Sir
      Boston Septr. 22d. 1774
     
     On my Return from Salem this Afternoon I was gratified with the Receipt of your kind Letter dated at Prince-Town 28th. of last Month. I could have wish’d it a much longer one, though considering the public Character which You travel in that must occasion You many Invitations; and the important Business which you have engag’d to transact and which must very deeply employ your Time and Thoughts, I must acknowledge myself not only honor’d but oblig’d by your Letter, though so laconic a one. I hope to receive a longer one by Mr. Revere, and, as he will be a most faithful Mercury, pray let it be a political one.
     We find that your honorable Assembly have resolv’d that Nothing of their Counsels shall transpire till You have completed your Business. Whilst we must approve this Determination, we live impatient to learn the Result of your Deliberations. Our rankest Tories allow You to be a respectable Body, and are not a little anxious to know your Proceedings. Capt. Scott has got into Salem from London after a Passage of seven Weeks. He brings Nothing material; what is new, You will see in Draper’s Paper of to Day.
     The Town met yesterday for the Choice of Members to represent them in the General Court to be held next Month at Salem. The old Members were elected. The Town to Day voted to instruct them. They delegated also 3 Gentlemen to meet a provincial Congress to be held next Month. But I waive being particular because I know you will be fully acquainted with the Transactions at Town Meeting by an Express that I suppose will carry this Letter.
     Different are the Opinions what the House of Reps. will do when conven’d. As there will be only two constitutional Branches (strictly only one) of the Legislature, no Business will be done, in the old Way. Some suppose the House will resolve themselves into a grand Committee of Safety, after voting the Chair vacant, and adjourn themselves to some western Town of the Province. Yourself, Sir, and 3 Brothers will soon be greatly wanted here. I hope we shall do Nothing a Justification of which may not implicitly be involv’d in the Resolves of the Congress. Heaven preserve Us at this very critical, this most important Day from a Disunion of Sentiments. Surely our Sister Colonies will candidly regard Measures that at any other Time might be adjudg’d imprudent, when they consider the distress’d, the desperate Condition we are reduc’d to.
     Genl. Brattle still continues exil’d to Boston, (which is now the City of Refuge for the traiterous Groupe that compose the infamous Divan) and is I believe the most miserable Being existing. “You may read said the Duke of Florence, (as quoted by the great Bacon) that we are commanded to forgive our Enemies; but You never read we are commanded to forgive our Friends.” Brattle has been a pretended Friend to his Country. But his base temporising has brought on him the Detestation of some and the Contempt of all.
     
      I am my Dr. Sir with the greatest Respect, Affection and Esteem, your most obliged Friend and very hum. Servt.,
      Will Tudor
     
    